FILED
                                                                 SEP 21 2015
 1                         NOT FOR PUBLICATION
                                                             SUSAN M. SPRAUL, CLERK
                                                               U.S. BKCY. APP. PANEL
 2                                                             OF THE NINTH CIRCUIT
                    UNITED STATES BANKRUPTCY APPELLATE PANEL
 3
                              OF THE NINTH CIRCUIT
 4
 5   In re:                        )      BAP No.    CC-15-1019-KuPeTa
                                   )
 6   MARTIN PEMSTEIN and DIANA     )      Bk. No.    12-15900-RK
     PEMSTEIN,                     )
 7                                 )      Adv. No.   12-01291-RK
                    Debtors.       )
 8   ______________________________)
                                   )
 9   MARTIN PEMSTEIN,              )
                                   )
10                  Appellant,     )
                                   )
11   v.                            )      MEMORANDUM*
                                   )
12   HAROLD PEMSTEIN,              )
                                   )
13                  Appellee.      )
     ______________________________)
14
                     Argued and Submitted on July 23, 2015
15                          at Pasadena, California
16                         Filed – September 21, 2015
17               Appeal from the United States Bankruptcy Court
                     for the Central District of California
18
               Honorable Robert Kwan, Bankruptcy Judge, Presiding
19
20   Appearances:     Appellant Martin Pemstein argued pro se;
                      Christopher L. Blank argued for appellee Harold
21                    Pemstein.
22
     Before: KURTZ, PERRIS** and TAYLOR, Bankruptcy Judges.
23
24
          *
25         This disposition is not appropriate for publication.
     Although it may be cited for whatever persuasive value it may
26   have (see Fed. R. App. P. 32.1), it has no precedential value.
     See 9th Cir. BAP Rule 8024-1.
27
          **
           Hon. Elizabeth L. Perris, United States Bankruptcy Judge
28   for the District of Oregon, sitting by designation.
 1                                INTRODUCTION
 2        On remand from an appeal to this Panel, the bankruptcy court
 3   excepted from discharge under 11 U.S.C. § 523(a)(4)1 Martin
 4   Pemstein’s 2010 judgment debt to his brother Harold Pemstein.2
 5   Martin claims that, in light of the purported preclusive effect
 6   of a 2005 judgment and a 2006 stipulation, the bankruptcy court
 7   should not have given preclusive effect to the 2010 judgment,
 8   which held Martin liable for breach of his fiduciary duty to
 9   Harold in the amount of $696,218.03.    But Martin has not
10   explained why we should depart from the well-established rule
11   that, when the preclusive effect of two or more rulings would
12   lead to contradictory results, the court before whom the current
13   action is pending should give preclusive effect to the last
14   previous judgment entered.    In this case, that is the 2010
15   judgment.
16        Accordingly, we AFFIRM the bankruptcy court’s
17   nondischargeability judgment.
18                                   FACTS
19        As set forth in our prior decision in Pemstein v. Pemstein
20   (In re Pemstein), 492 B.R. 274 (9th Cir. BAP 2013), Harold and
21   Martin are brothers and were partners in a California general
22   partnership known as HMS Holding Company.    They also owned and
23   controlled, with others, a closely-held corporation known as the
24
          1
           Unless specified otherwise, all chapter and section
25   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
26   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.
27
          2
           For ease of reference, we refer to Harold and Martin by
28   their first names. No disrespect is intended.

                                       2
 1   Pemma Corporation.   HMS owned several parcels of real property,
 2   which it leased to Pemma, and Pemma used the property to operate
 3   its business as a wholesaler of automotive transmission parts.
 4        In 1998, the always-volatile working relationship between
 5   Harold and Martin completely fell apart.    As the culmination of a
 6   battle for corporate control, Martin and his allies on Pemma’s
 7   board of directors succeeded in ousting Harold from his role as
 8   an officer and director of Pemma.    In fact, as of October 26,
 9   1998, Harold ceased to have any role in the management or
10   governance of either HMS or Pemma, even though he continued to be
11   a 50% partner in HMS and still held roughly one-third of Pemma’s
12   issued stock.
13        Since then, the parties have engaged in nearly two decades
14   of litigation in both the state courts and in the bankruptcy
15   courts.   In 2005, Harold obtained a state court judgment ordering
16   the dissolution of HMS and Pemma.    Later in 2005, in an attempt
17   to block the forced dissolution of these entities, Martin filed
18   chapter 11 bankruptcy petitions on behalf of both HMS and Pemma.
19   However, this tactic ultimately proved unsuccessful.    In May
20   2006, a chapter 11 trustee was appointed in both the HMS and
21   Pemma bankruptcy cases, and in 2007, the Pemma bankruptcy case
22   was converted to chapter 7, and the HMS bankruptcy case was
23   dismissed.3
24
25        3
           Because neither of the parties provided us with excerpts of
26   record containing all of the documents we needed to fully
     consider the issues raised on appeal, we have exercised our
27   discretion to review the bankruptcy court’s case and adversary
     dockets. We can take judicial notice of the contents of these
28                                                      (continued...)

                                      3
 1        In January 2010, the Orange County Superior Court entered
 2   judgment against Martin for $696,218.03 based on Harold’s claim
 3   that Martin owed him collected and uncollected rents from HMS’s
 4   lease of the real property to Pemma.   The state court did not
 5   issue a statement of decision in support of the 2010 judgment,
 6   but the judgment itself provided as follows:
 7        The Court finds for the Plaintiff Harold Pemstein
          against Martin Pemstein finding that Martin Pemstein
 8        breached his duty of care to Harold Pemstein in the
          collection of rent on behalf of HMS Properties. The
 9        Court finds that the breach caused Harold Pemstein
          damages of $295,871.00 in principal and $400,347.03 in
10        interest.
11   Judgment (Jan. 5, 2010) at 1:25-28.
12        In April 2010, Martin and his wife Diana commenced their
13   joint personal chapter 11 case, and in April 2012 the bankruptcy
14   court confirmed their chapter 11 plan.   Meanwhile, Harold timely
15   commenced an adversary proceeding against both Martin and Diana
16   seeking to except from discharge the 2010 judgment debt under
17   §§ 523(a)(4) and (a)(6).   Harold’s adversary complaint also
18   objected to their discharge under §§ 727(a)(2)(A) and (a)(3).    In
19   August 2012, the bankruptcy court entered a judgment after trial
20   ruling against Harold on all claims.   Among other things, the
21   bankruptcy court concluded that neither the 2010 judgment nor
22   Harold’s evidence at trial established that Martin actually had
23   received rents for which he failed to account, and consequently
24   there was no defalcation within the meaning of § 523(a)(4).
25
          3
26         (...continued)
     dockets and the imaged documents attached thereto. See O'Rourke
27   v. Seaboard Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d 955,
     957–58 (9th Cir. 1989); Atwood v. Chase Manhattan Mrtg. Co.
28   (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP 2003).

                                      4
 1          On appeal, we vacated the bankruptcy court’s § 523(a)(4)
 2   ruling and remanded for further proceedings.    In re Pemstein,
 3   492 B.R. at 276-77.    We held that, after taking into account
 4   Harold’s operative state court complaint and the language of the
 5   2010 judgment, the Orange County Superior Court necessarily found
 6   that Martin was liable for breach of his fiduciary duty to Harold
 7   in the amount of $696,218.03.    Id. at 282-83; see also id. at
 8   278.    We further held that the bankruptcy court erred when it
 9   concluded that this breach of fiduciary duty could not qualify as
10   a defalcation within the meaning § 523(a)(4).    We reasoned that,
11   regardless of whether the 2010 judgment was based on rents Martin
12   received but failed to account for or based on rents he should
13   have received but did not collect, either conduct fell within
14   § 523(a)(4)’s definition of defalcation.    We remanded for the
15   bankruptcy court to decide whether, and to what extent, issue
16   preclusion should be applied to the Orange County Superior
17   Court’s breach of fiduciary duty finding.    We also remanded for
18   the bankruptcy court to decide whether to allow the presentation
19   of additional evidence regarding Martin’s state of mind in
20   committing the breach of fiduciary duty in light of Bullock v.
21   BankChampaign, N.A., 133 S. Ct. 1754, 1759-60 (2013), which held
22   that defalcation requires bad faith, moral turpitude, intentional
23   wrongfulness, or a heightened state of recklessness.
24          On remand, the bankruptcy court permitted the parties to
25   present additional evidence and thereafter entered findings of
26   fact and conclusions of law in which it ruled: (1) that all of
27   the elements for issue preclusion applied to the 2010 judgment;
28   (2) that the only issue not resolved by the 2010 judgment was

                                       5
 1   Martin’s state of mind in committing his breach of fiduciary
 2   duty; and (3) that Harold had established by a preponderance of
 3   the evidence that Martin intentionally had deprived Harold of his
 4   share of the collected and uncollected rents from HMS’s real
 5   property.
 6        Martin filed a reconsideration motion, which in essence
 7   sought amendment of the bankruptcy court’s findings of fact and
 8   conclusions of law.   The bankruptcy court denied the motion by
 9   order entered on January 6, 2015.4     On that same day, the
10   bankruptcy court entered judgment against Martin under
11   § 523(a)(4) excepting the 2010 judgment debt from discharge.
12   Martin timely filed his notice of appeal on January 20, 2015.
13                               JURISDICTION
14        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
15   §§ 1334 and 157(b)(2)(I).   We have jurisdiction under 28 U.S.C.
16   § 158.
17                                  ISSUE
18        Did the bankruptcy court correctly determine that Martin's
19   indebtedness to Harold was nondischargeable under § 523(a)(4)?
20                           STANDARD OF REVIEW
21        We review de novo the bankruptcy court's legal conclusions,
22   and we review for clear error its factual findings.     Oney v.
23   Weinberg (In re Weinberg), 410 B.R. 19, 28 (9th Cir. BAP 2009),
24
25        4
           Martin has not specifically argued on appeal that the
26   bankruptcy court erred in denying his reconsideration motion. On
     the other hand, Martin has asserted on appeal several of the same
27   arguments that he made in his reconsideration motion. To the
     extent Martin has reiterated the same arguments in his opening
28   appeal brief, we address them in the discussion section, below.

                                      6
 1   aff'd, 407 Fed.Appx. 176 (9th Cir. 2010).       Findings of fact are
 2   clearly erroneous only if they are illogical, implausible, or
 3   without support in the record.   Retz v. Samson (In re Retz),
 4   606 F.3d 1189, 1196 (9th Cir. 2010).
 5        We utilize a two-step process to review the bankruptcy
 6   court's issue preclusion ruling.       First, we review de novo the
 7   bankruptcy court's determination regarding the availability of
 8   issue preclusion.   Lopez v. Emergency Serv. Restoration, Inc.
 9   (In re Lopez), 367 B.R. 99, 103 (9th Cir. BAP 2007); Khaligh v.
10   Hadaegh (In re Khaligh), 338 B.R. 817, 823 (9th Cir. BAP 2006).
11   And second, if issue preclusion was available, we then review the
12   bankruptcy court's application of it for an abuse of discretion.
13   In re Lopez, 367 B.R. at 103; In re Khaligh, 338 B.R. at 823.
14        A bankruptcy court abuses its discretion only when it
15   applies an incorrect legal rule or when its application of the
16   correct legal rule is illogical, implausible, or without support
17   in the record.   United States v. Hinkson, 585 F.3d 1247, 1261–62
18   (9th Cir. 2009) (en banc).
19                                DISCUSSION
20        Under § 523(a)(4), debts for fraud or defalcation while
21   acting in a fiduciary capacity are nondischargeable.       To
22   establish a claim under § 523(a)(4) for fiduciary defalcation,
23   the plaintiff must show that the defendant committed a
24   defalcation and that the defendant was serving in a fiduciary
25   capacity at the time of the defalcation.       Honkanen v. Hopper
26   (In re Honkanen), 446 B.R. 373, 378 (9th Cir. BAP 2011).
27        The terms "defalcation" and "fiduciary capacity" are defined
28   narrowly for nondischargeability purposes.       See, e.g., Bullock,

                                        7
 1   133 S.Ct. at 1759-60 (holding that defalcation under § 523(a)(4)
 2   requires a culpable state of mind); Cal–Micro, Inc. v. Cantrell
 3   (In re Cantrell), 329 F.3d 1119, 1125 (9th Cir. 2003) (holding
 4   that the broad definition of fiduciary – someone in whom a
 5   special trust and confidence has been reposed – does not apply
 6   under § 523(a)(4)).   The narrow construction of these terms is
 7   consistent with the notion that exceptions to discharge must be
 8   narrowly construed.   Snoke v. Riso (In re Riso), 978 F.2d 1151,
 9   1154 (9th Cir. 1992); see also Bullock, 133 S. Ct. at 1760-61
10   (stating that exceptions to discharge "should be confined to
11   those plainly expressed.").
12        The applicable, narrow definition of the term "fiduciary
13   capacity" requires the creditor to demonstrate the existence of
14   an express or technical trust that was created before and without
15   reference to the wrongdoing from which the liability arose.
16   In re Cantrell, 329 F.3d at 1125.    Additionally, when the
17   § 523(a)(4) claim rests on a trust imposed by statute, the
18   statute must identify both the fiduciary's duties and the trust's
19   property.   In re Honkanen, 446 B.R. at 379; Evans v. Pollard
20   (In re Evans), 161 B.R. 474, 477-78 (9th Cir. BAP 1993).
21        Here, there is no legitimate dispute that, under California
22   law, Martin, as Harold’s partner, owed Harold fiduciary duties
23   with respect to the management of HMS’s assets, which consisted
24   of the real property and any rents or profits derived therefrom.
25   In re Pemstein, 492 B.R. at 281 (citing Cal. Corp. Code
26   § 16404(b)(1) and Ragsdale v. Haller, 780 F.2d 794, 796-97 (9th
27   Cir. 1986)).   Nor is there any genuine doubt that California law
28   explicitly sets forth specific fiduciary duties that one partner

                                      8
 1   owes to another with respect to partnership assets.   Cal. Corp.
 2   Code § 16404(b)(1); Ragsdale, 780 F.2d at 796-97.
 3        Martin claims that, in light of the 2006 appointment of a
 4   chapter 11 trustee in HMS’s bankruptcy case, at least a portion
 5   of the damages the Orange County Superior Court awarded based on
 6   his breach of his duty of care were attributable to a period when
 7   he no longer had control over the partnership or its assets and,
 8   hence, no longer was acting as a fiduciary.   True, the brief in
 9   lieu of closing argument Harold filed in the state court in 2009
10   confirms that a portion of the damages Harold sought and obtained
11   were incurred while the chapter 11 trustee was in control of
12   HMS’s assets – between May 2006 (when the chapter 11 trustee was
13   appointed) and September 2006 (when the chapter 11 trustee sold
14   the HMS real property).5   But the state court case included
15   allegations that are consistent with a determination that
16   Martin's breach of his duty to Harold made collection of an
17   appropriate level of rent difficult and, possibly, impossible;
18   damages flowing from his breach of fiduciary duty could have
19   continued during the brief period that the chapter 11 trustee
20   controlled the property.   Thus, this argument falls far short of
21
22        5
           The 2009 brief in lieu of closing argument contained
23   Harold’s detailed calculation of damages and interest arising
     from rents that were or should have been collected by Martin on
24   behalf of HMS. As pointed out by the bankruptcy court in its
     October 17, 2014 findings of fact and conclusions of law at
25   paragraphs 13-17, the Orange County Superior Court adopted
26   Harold’s calculations in awarding Harold: (a) $103,809
     attributable to Harold’s 50% share of uncollected rents (referred
27   to in the calculations as “rental shortfalls”); (2) $192,062
     attributable to Harold’s 50% share of collected rents; and
28   (3) $400,347.03 attributable to prejudgment interest.

                                      9
 1   establishing error by the state court in its damages calculation.
 2        In any event, we reject Harold’s argument regarding the
 3   chapter 11 trustee because the argument ignores the preclusive
 4   effect of the 2010 judgment.     We must give “full faith and
 5   credit” to the 2010 judgment.     Harmon v. Kobrin (In re Harmon),
 6   250 F.3d 1240, 1245 (9th Cir. 2001) (citing 28 U.S.C. § 1738).
 7   This means that we must give it the same preclusive effect as it
 8   would be afforded by state courts in California.     Id.    In
 9   determining to give preclusive effect to the 2010 judgment, the
10   bankruptcy court correctly identified the five threshold factors
11   California courts look at to decide whether issue preclusion can
12   be applied:
13        First, the issue sought to be precluded from
          relitigation must be identical to that decided in a
14        former proceeding. Second, this issue must have been
          actually litigated in the former proceeding. Third, it
15        must have been necessarily decided in the former
          proceeding. Fourth, the decision in the former
16        proceeding must be final and on the merits. Finally,
          the party against whom preclusion is sought must be the
17        same as, or in privity with, the party to the former
          proceeding.
18
19   Lucido v. Superior Court, 51 Cal.3d 335, 341 (1990).       Accord,
20   In re Pemstein, 492 B.R. at 281.
21        Martin on appeal attacks only one aspect of the bankruptcy
22   court’s issue preclusion determination.     Martin argues that the
23   2010 judgment did not include any finding that Martin breached
24   his fiduciary duty.   According to Martin, the finding in the 2010
25   judgment that Martin breached his duty of care in the collection
26   of rents is not the same as finding that Martin breached his
27   fiduciary duty.   We disagree.    As we explained at length in our
28   prior decision involving the Pemsteins, when one considers

                                       10
 1   together the language of the 2010 judgment, the contents of
 2   Harold’s operative complaint, and the other documents from the
 3   state court litigation presented to the bankruptcy court at the
 4   time of trial, we can infer (and only can infer) that the Orange
 5   County Superior Court found that Martin breached his fiduciary
 6   duty to Harold with respect to Martin’s collection of rents on
 7   behalf of HMS and that this breach resulted in $295,871.00 in
 8   damages and the accrual of $400,347.03 in interest.6
 9        Instead of arguing against the application of issue
10   preclusion, Martin makes his own divergent preclusion arguments.
11   He contends that the state court’s 2005 statement of decision and
12   judgment directing the dissolution of Pemma and HMS precluded the
13   state court from later issuing the 2010 judgment for damages and
14   interest arising from collected and uncollected rents.   In
15   support of this argument, Martin relies upon the following
16   language in the 2005 statement of decision and judgment:
17             Pursuant to Appellate Court direction, this
          Statement of decision is a final equitable order as to
18        all the proceedings and all causes of action in these
          consolidated proceedings.
19
20   Statement of Decision and Judgment (June 30, 2005) at 2:23-25.
21   Based on this language, Martin contends that the state court
22   should not have entered a subsequent judgment – the 2010 judgment
23   – and should not have awarded Harold any damages in that
24
          6
           Our prior determination regarding the issue decided by the
25   Orange County Superior Court is law of the case, and we are not
26   aware of any grounds for applying any exception to the law of the
     case doctrine. See generally Am. Express Travel Related Servs.
27   Co. v. Fraschilla (In re Fraschilla), 235 B.R. 449, 454 (9th Cir.
     BAP 1999), aff'd, 242 F.3d 381 (9th Cir. 2000)(table)(explaining
28   doctrine and its exceptions).

                                    11
 1   judgment.    In turn, Martin further posits that the bankruptcy
 2   court should have been bound by the 2005 statement of decision
 3   and judgment instead of the 2010 judgment.
 4        Martin’s preclusion argument stands established preclusion
 5   law on its head.    As the Ninth Circuit has stated, as between two
 6   or more conflicting judgments, the last judgment previously
 7   entered is the one that needs to be given preclusive effect.
 8   Americana Fabrics, Inc. v. L & L Textiles, Inc., 754 F.2d 1524,
 9   1529-30 (9th Cir. 1985).    Americana explained the reasoning
10   behind this rule, as follows:
11        This is the rule of "last in time." The formal
          rationale behind the rule is that the implicit or
12        explicit decision of the second court, to the effect
          that the first court's judgment is not res judicata, is
13        itself res judicata and therefore binding on the third
          court. The decision is not binding because it is
14        correct; it is binding because it is last. The rule
          furthers the purposes of res judicata because it
15        "end[s] the chain of relitigation . . . by stopping it
          where it [stands]" after entry of the second court's
16        judgment, and thereby discourages relitigation in a
          third court. If an aggrieved party believes that the
17        second court erred in not giving res judicata effect to
          the first court's judgment, then the proper avenue of
18        redress is appeal of the second court's judgment, not
          collateral attack in a third court.
19
20   Id. at 1530 (citations and footnote omitted).    The last in time
21   rule applies to both federal judgments as well as California
22   judgments.    See id. at 1530 n.2; see also Standard Oil Co. of
23   Cal. v. John P. Mills Org., 3 Cal. 2d 128, 139 (1935) ("In case
24   of two conflicting judgments the later in time controls.").7
25
          7
26         Americana further made it clear that the last in time rule
     applies to both issue preclusion doctrine and claim preclusion
27   doctrine. Id. at 1530 (“It follows, therefore, [from the last in
     time rule] that the district court should have given res judicata
28                                                      (continued...)

                                      12
 1        Martin makes a similar preclusion argument with respect to
 2   a stipulation the bankruptcy court approved by order entered
 3   October 27, 2006, in the jointly administered bankruptcy cases of
 4   HMS and Pemma.    Martin asserts that, pursuant to this stipulation
 5   and order, Harold waived his right to seek and obtain the damages
 6   award granted in the 2010 judgment.    Martin particularly relies
 7   on the following language from the stipulation:
 8        The only additional rent claim that HMS is reserving is
          the right to claim that an amount in excess of 60¢ a
 9        square foot that Pemma is or was obligated to pay to
          HMS was too low and Pemma, as a matter of law, was
10        obligated to pay a greater sum.
11   Stipulation (October 27, 2007) at 4:18-22.
12   In light of this language in the stipulation, Martin urges that
13   the state court should not have entered the 2010 judgment and the
14   bankruptcy court should not have relied on the 2010 judgment.
15        In its January 2015 order denying Martin’s reconsideration
16   motion, the bankruptcy court rejected this argument, holding that
17   the 2006 stipulation did not limit Harold’s right to seek damages
18   from Martin for collected and uncollected rents for the period
19   between November 1998 and September 2006.    We agree with the
20   bankruptcy court on this point.    Having reviewed the entirety of
21   the stipulation, we perceive nothing establishing or even
22   suggesting that the parties intended the stipulation to affect
23   Harold’s right to seek damages against Martin for breach of
24   fiduciary duty.   Regardless, even if we were to conclude that the
25
26        7
           (...continued)
27   effect to the SDNY's order. That order has both a
     claim-preclusive and issue-preclusive effect on the action in the
28   district court.”).

                                       13
 1   parties intended for Harold to waive all claims against Martin
 2   for collected and uncollected rents, and even if we were to agree
 3   with Martin that the order approving the stipulation generally
 4   afforded the terms of the stipulation with preclusive effect,
 5   Americana directs us and the bankruptcy court to give preclusive
 6   effect to the 2010 judgment and not to the 2006 stipulation.
 7        As for the bankruptcy court’s finding made on remand that
 8   Martin intentionally deprived Harold of his share of collected
 9   and uncollected rents, Martin devotes very little of his opening
10   appeal brief attempting to convince us that the bankruptcy
11   court’s intent finding was clearly erroneous.   In fact, his
12   argument regarding intent appears to be limited to a single
13   conclusory sentence: “There was no creditable evidence determined
14   during the trial that would establish that Martin intentionally
15   failed to collect rent, let alone any evidence that there was
16   uncollected rents at all.”   Aplt. Op. Br. at p. 15.
17        We disagree.   In making its intent finding, the bankruptcy
18   court cited to evidence, most of it Martin’s own testimony,
19   demonstrating the following: (1) Martin had a background and
20   college course work in accounting and experience as a staff
21   accountant; (2) during (most of) the relevant period of time,
22   Martin was in charge of the operations and finances of both HMS
23   and Pemma, and had “sole and actual control” of HMS’s collection
24   of rents; and (3) Martin knowingly and intentionally acted for
25   the benefit of Pemma and to the detriment of HMS and Harold in
26   the manner he collected and spent rents owed to HMS and Harold.
27   See Findings of Fact and Conclusions of Law (Oct. 17, 2014) at
28   ¶¶ 7-11.

                                     14
 1        Martin has not included in his excerpts of record a copy of
 2   the transcript containing the testimony on which the bankruptcy
 3   court relied in making these findings, but we have located the
 4   relevant transcript ourselves by accessing the bankruptcy court’s
 5   docket.   Martin has not pointed us to any evidence that
 6   contradicts the court’s intent finding.    Furthermore, even if
 7   the evidence also could have supported a finding that Martin
 8   lacked the requisite intent, we cannot hold that the bankruptcy
 9   court’s inference of intent was clearly erroneous.   See Anderson
10   v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985) (“Where
11   there are two permissible views of the evidence, the fact
12   finder's choice between them cannot be clearly erroneous.”).
13        The only other argument that Martin makes in his opening
14   brief concerns the Rooker-Feldman doctrine.   That doctrine is of
15   extremely limited application.   It prevents federal courts from
16   exercising jurisdiction over cases brought by “state-court
17   losers” seeking to challenge “state-court judgments rendered
18   before the [federal] court proceedings commenced.”   Exxon Mobil
19   Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).    In
20   light of the 2010 judgment and our issue preclusion analysis,
21   supra, Harold did not lose in the state court.   To the contrary,
22   he won.   Instead of challenging the 2010 state court judgment,
23   Harold seeks to have the debt arising from it declared
24   nondischargeable.   Accordingly, the Rooker-Feldman doctrine does
25   not aid Martin’s appeal.
26                               CONCLUSION
27        For the reasons set forth above, we AFFIRM the bankruptcy
28   court's nondischargeability judgment.

                                      15